Name: Council Regulation (EEC) No 1220/89 of 3 May 1989 fixing rice prices for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 128 / 10 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1220/ 89 of 3 May 1989 fixing rice prices for the 1989/90 marketing year and the application of the measures provided for in respect of, the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated below; Whereas , under Article 68 of the Act of Accession of Spain and Portugal , prices in Spain were set at a level differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , these prices should be aligned with the common prices in annual steps at the beginning of each marketing year ; whereas the rules on this alignment laid down give the Spanish prices set below, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418 / 76 of 21 June 1976 on the common organization of the market in rice ( 1 ), as last amended by Regulation (EEC) No 1219 / 89 ( 2 ), and in particular Article 3 (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy , based on modern farms, is the main instrument of the incomes policy in agriculture; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty; Whereas the intervention prices for paddy rice must be fixed at a rate which takes account of the policy in respect of rice production , with a view to the uses to which it is put; Whereas the target price for husked rice must be derived from the intervention price for paddy rice, in accordance with the criteria set out in Article 4 ( 3 ) of Regulation (EEC) No 1418 / 76 ; Whereas , for the products referred to in this Regulation , the application of the criteria for the fixing of the different prices Article 1 For the 1989 / 90 marketing year, rice prices shall be as follows : 1 . Community of Ten : ( a ) intervention price , paddy rice : ECU 314,19 per tonne ; (b ) target price , husked rice : ECU 546,88 per tonne . 2 . Spain : ( a ) intervention price , paddy rice : ECU 281,52 per tonne ; (b ) target price , husked rice : ECU 546,88 per tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES ( ») OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) See page 9 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 9 . (&lt;) OJ No C 120 , 16 . 5 . 1989 . ( 5 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ).